PER CURIAM.
William A. Brown appeals his convictions for first-degree arson and aggravated assault on a law enforcement officer and his two concurrent twelve-year prison sentences. We affirm the convictions. The scoresheet used to sentence this defendant included points for a burglary as prior record. During the pendency of this appeal, that conviction was reversed. Brown v. State, 630 So.2d 227 (Fla. 2d DCA 1994). The defendant has now pleaded to a lesser charge in that case. Additionally, the trial court relied on an informal calculation of Mr. Brown’s guidelines score that does not agree with either scoresheet in the record. We cannot conclude that these errors were harmless. Accordingly, we reverse the sentences and remand for resentencing after the preparation of a corrected scoresheet.
Affirmed in part, reversed in part, and remanded.
RYDER, A.C.J., and ALTENBERND and LAZZARA, JJ., concur.